Citation Nr: 9915357	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Paget's disease of 
the left shoulder, knees and low back.

2.  Entitlement to service connection for jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in January 1998.  


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for Paget's disease of the left shoulder, 
knees and low back is plausible.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for jungle rot is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for Paget's disease of the left shoulder, 
knees and low back.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for jungle rot.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for treatment for or 
diagnosis of Paget's disease of the left shoulder, knees and 
low back or jungle rot.  

VA examinations in June 1946 and September 1948 were negative 
for complaint, history or finding of Paget's disease of the 
left shoulder, knees and low back or jungle rot.  

In May 1997, the veteran testified that the onset of his 
problems with Paget's disease occurred during service while 
he was stationed in New Guinea.  He indicated that he 
sustained various strains and bumps while moving equipment 
and materials back and forth and erecting tents.  There was 
no emergency aid treatment at that time so they were treated 
by whichever doctor was available.  He was told to rest for a 
period of time and if it did not improve to report back, so 
that is what he did.  He stated that he had problems with his 
left shoulder, knees and low back.  He claimed that he was 
given a shot in the right knee.  He denied any post-service 
treatment for Paget's disease, although he had received 
treatment for problems associated with the joints at issue.  
He stated that he was on medication for these problems.  He 
indicated that his right knee was worse than the left and 
that he could not sleep on his back.  He denied any 
intercurrent injury since service.  Regarding jungle rot, the 
veteran stated that he bumped his left leg in service which 
caused the skin condition.  He stated that he had festering 
and bleeding for approximately two years after service until 
it finally cleared up.  When it cleared up, it left a huge 
cavity.  Now it seemed to be minute in that area.  He denied 
any current problems.  See May 1997 hearing transcript.  

Received in January 1998 were VA outpatient treatment records 
dated from 1990 to 1997 which reflect diagnoses of Paget's 
disease and onychomycosis.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In the present case, there is no competent evidence of record 
to support the contention that there is a relationship 
between the veteran's active service and his Paget's disease.  
In this regard, the Board notes that the medical evidence 
simply notes treatment for the claimed condition without 
establishing a nexus between active service and the current 
disability.  The service medical records are completely 
negative for treatment or diagnosis for the condition.  The 
earliest clinical evidence of Paget's disease is in 1995.  
Coming approximately 50 years after separation from service, 
the Board concludes that this initial demonstration is too 
removed from the veteran's service years to be probative that 
the veteran's current Paget's disease is related to service.  
Because the medical evidence does not show that the claimed 
condition is related to service, the claim for service 
connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

In addition, the veteran has produced no probative or 
credible evidence that would tend to show present existing 
disability involving jungle rot.  In the absence of a finding 
of present disability, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded.  Id.

The Board rejects the veteran's assertions of present 
disabilities attributable to service or a service-connected 
disability as probative of well-grounded claims.  Such 
opinions involve medical causation or medical diagnosis as to 
the effect that the claims are "plausible" or "possible" 
as required by Grottveit.  As the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeal) held in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the April 1997 statement of the case and in the June 1997 
and January 1999 supplemental statements of the case in which 
the appellant was informed that the reason for the denial of 
the claims was because there was no medical evidence showing 
a plausible relationship between the conditions and service.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well-grounded.



ORDER

Entitlement to service connection for Paget's disease of the 
left shoulder, knees and low back is denied.

Entitlement to service connection for jungle rot is denied. 



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

